Citation Nr: 0801968	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than August 31, 
2004, for the award of a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the May 2006 decision, the RO increased the veteran's 
disability rating for service-connected PTSD from 50 percent 
to 70 percent, effective from August 31, 2004.  The veteran 
appealed the evaluation and the effective date.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has resulted in 
total occupational and social impairment from February 7, 
2005.

2.  Entitlement to a 70 percent rating for PTSD was first 
factually ascertainable as of October 22, 2003.


CONCLUSIONS OF LAW

1.  Effective from February 7, 2005, the criteria for a total 
rating for service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007).

2.  An effective date of October 22, 2003, for the award of a 
70 percent rating for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through March 2006 and June 2006 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate the 
underlying increased rating claim and the issues on appeal.  
The notice included the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2006 and June 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the issues on appeal that 
resulted from the PTSD claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Augusta, Georgia.  Additionally, in April 2006, the veteran 
was provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in October 2007, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of the issues on appeal 
that need to be obtained.

II. Analysis

Increased Rating

The veteran asserts that he is totally disabled and 
unemployable as a result of his service-connected PTSD.  
Thus, he contends that a total (100 percent) schedular rating 
is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's service-connected PTSD has been evaluated as 70 
percent disabling under Diagnostic Code 9411.  Under that 
diagnostic code, a 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2007).

A review of the medical evidence associated with the record 
during the pendency of the claim demonstrates that the 
veteran is totally disabled because of his PTSD.  The 
evidence shows that PTSD-related symptoms have resulted in 
total occupational and social impairment.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).  Accordingly, a total 
disability rating is warranted.

The criteria for a 100 percent evaluation were first 
evidenced in a February 7, 2005 PTSD consultation note from 
S.L.B., M.D., of the Augusta VAMC.  A history of vivid 
auditory hallucinations was noted.  Medication failed to 
improve the hallucinations, although it decreased their 
intensity and frequency.  Hypervigilance was noted and the 
veteran reported that he gets angry enough to think of 
hitting other people.  The veteran also reported that he 
thinks of his death and suicide on a daily basis, but there 
was no active suicidal ideation or plan.  Dr. S.L.B. 
diagnosed the veteran with chronic PTSD and a psychosis not 
otherwise specified.  He assigned a global assessment of 
functioning (GAF) score of 42, which represents serious 
symptoms nearing major impairment.  Based on the symptoms of 
PTSD and psychosis, it was Dr. S.L.B.'s clinical opinion that 
the veteran could not tolerate the stress of a workplace 
environment and was unemployable and 100 percent disabled.

The Board notes that the veteran has not exhibited all the 
criteria found in the 100 percent evaluation.  Generally, the 
veteran is oriented, able to maintain minimal personal 
hygiene and able to perform some activities of daily living.  
Additionally, despite little to no interaction with people 
outside his family, he has been married for approximately 
forty years.  However, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21 
(2007).  In this case, several of the criteria of the 
100 percent rating are met.  Based on Dr. S.L.B.'s opinion, 
the veteran's PTSD is more severely disabling than the 
impairment contemplated in the 70 percent criteria.  

While some of the symptoms documented by Dr. S.L.B. may be 
the result of a nonservice-connected psychosis, the Board 
attributes all of the associated symptoms to the veteran's 
service-connected PTSD because the reasonable doubt doctrine 
demands so when the effects of two disabilities are not 
distinguishable.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  With these considerations and resolving reasonable 
doubt in the veteran's favor, the evidence demonstrates that 
a total rating is warranted from February 7, 2005.  See 
38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (Diagnostic Code 9411).

The total disability rating for PTSD is further supported by 
the subsequent VA treatment records dated in 2005 and 2006.  
Dr. S.L.B. regularly treated the veteran and he continued to 
diagnose the veteran with PTSD and assigned GAF scores 
between 42 and 45.  In a January 2006 noted, Dr. S.L.B. 
stated that the veteran was totally disabled solely as a 
result of PTSD.  Dr. S.L.B. reported that the veteran 
continued to exhibit persistent symptoms of PTSD despite 
aggressive treatment.  The veteran was unable to tolerate the 
workplace or extended social contact.  Therefore, total 
disability was evidenced for the time period after February 
7, 2005 according to the VA treatment records.

In April 2006, the veteran was afforded a VA examination in 
connection with the claim.  The examiner confirmed the 
serious symptomatology.  Diagnoses of PTSD, psychosis, and 
depression were provided with a GAF score of 45.  The 
examiner stated that the veteran had serious impairment of 
functioning and the PTSD had caused significant impairment 
that resulted in the veteran quitting work.  Thus, the April 
2006 examination confirmed that the veteran was very likely 
unable to work because of PTSD.

Although a total disability rating is warranted from February 
7, 2005, an evaluation in excess of 70 percent is not 
warranted prior to that date.  February 7, 2005 was the date 
that a total disability was factually ascertainable.  In 
August 2004, the veteran submitted a letter from G.E.R., 
M.D., of the VAMC in Washington, DC.  Dr. G.E.R. noted that 
the veteran had symptoms of increased anxiety, heightened 
startle response, hypervigilance, avoidance of potential 
triggers, dissociative episodes, and social isolation.  Dr. 
G.E.R. provided a diagnosis of PTSD with a GAF score of 47.  
Although Dr. G.E.R. stated that the veteran deserved 
favorable consideration of his claim for increased service-
connected benefits for PTSD based on unemployability, Dr. 
G.E.R. did not provide an opinion as to whether the veteran 
was totally disabled.  Dr. G.E.R. also did not note any 
symptoms in the letter that would provide a basis for 
assigning a total rating under the schedular criteria.

A neuropsychological consultation report from the Washington, 
DC VAMC, dated in October 2003, is also of record.  The 
consultation consisted of thorough psychological testing that 
confirmed the veteran's diagnosis of PTSD.  A GAF score of 50 
was assigned.  While symptoms such as depression, sleep 
impairment, nightmares, and flashbacks were noted, those 
symptoms are already contemplated by the 70 percent rating 
that the RO had previously awarded.  No other medical 
evidence dated before February 7, 2005, suggests a rating 
greater than 70 percent.

During his hearing, the veteran and his wife testified that 
the veteran's severe symptoms of PTSD have been present for 
many years and that the veteran has been totally disabled 
since at least 2000.  In this case, the Board finds that the 
medical evidence that contained documented symptoms of PTSD 
that were noted by medical professionals is of more probative 
value in determining the severity of the veteran's disability 
compared to the hearing testimony.  In conclusion, the Board 
finds that an increased rating is warranted.  A total 
disability rating is warranted for service-connected PTSD 
effective February 7, 2005.

Earlier Effective Date

While the effective date of the total disability rating for 
PTSD is described above, the Board must still address the 
appropriate effective date for the 70 percent rating that the 
RO awarded in the May 2006 decision.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

By way of background, the veteran first submitted an 
application for entitlement to service connection for PTSD in 
July 1997.  He was granted service connection in December 
1997 with a disability rating of 30 percent.  In September 
2000, the veteran filed a claim for an increased rating for 
PTSD.  In a February 2001 rating decision, the RO granted an 
increase to 50 percent.  Although the veteran filed a notice 
of disagreement with the decision, he did not submit a 
substantive appeal after a statement of the case was issued 
in July 2002 and the February 2001 decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

Thereafter, the veteran filed the present claim for an 
increased rating for PTSD.  The RO established the date of 
claim as August 31, 2004.  That was the date that the 
veteran's representative submitted a statement along with the 
August 2004 letter from Dr. G.E.R. pertaining to PTSD.  The 
veteran's representative discussed establishing entitlement 
to PTSD, but the RO nonetheless took the submission as an 
increased rating claim.

During his hearing, the veteran and his representative 
contended that the claim was actually filed in January 2004.  
The RO noted that a statement in support of claim, dated 
January 14, 2004, was of record.  The statement included a 
preprinted sentence that stated that the veteran was claiming 
an increase in his compensation because the following 
service-connected condition(s) have increased in severity.  
Following that sentence, the veteran wrote in post-traumatic 
stress disorder.  Thus, the statement may reasonably be 
construed as a claim for an increased rating for PTSD.  The 
RO was of the opinion that the January 14, 2004 statement was 
in fact received many years later or at least after the 
August 31, 2004 statement.  The veteran did resubmit a copy 
of the January 14, 2004 statement in June 2006.  However, 
upon close inspection, the original statement does in fact 
have a date stamp on the left side of the page.  The slightly 
faded yet apparent date stamp indicates that the statement 
was received by the RO in Washington, DC on January 21, 2004.  

The effective date may be prior to January 21, 2004 if it is 
shown that a claim was received even earlier and it was 
factually ascertainable that an increase in disability had 
occurred.  See 38 C.F.R. § 3.400(o)(2).  (The date of a 
pertinent VA treatment record may constitute the date of a 
claim for increase.  38 C.F.R. § 3.157(b) (2007).)  Here, the 
RO partially based the assignment of a 70 percent rating on 
the VA neuropsychological consultation report, dated October 
22, 2003.  The consultation report was received in January 
2006.  As noted above, in that consultation report, the 
veteran was diagnosed with PTSD and a GAF score of 50 was 
assigned, which represented moderate to serious symptoms.  
Because the consultation report originated from the 
Washington, DC VAMC, the date of the report is of importance.  
An increase in disability was therefore factually 
ascertainable on October 22, 2003.  Accordingly, an earlier 
effective date is warranted.  The effective date of the award 
of a 70 percent rating for PTSD is October 22, 2003.

No earlier VA treatment record that may be construed as a 
claim for increase under 38 C.F.R. § 3.157(b), shows that the 
veteran met the criteria for a 70 percent rating.  VA records 
dated earlier than October 2003 and received after the final 
February 2001 decision refer to ongoing counseling for PTSD, 
but the records merely refer to certain symptoms and the 
veteran's efforts at dealing with them.  The records do not 
show that the veteran had experienced deficiencies in most 
areas or had an inability to maintain effective 
relationships, for example.  Diagnostic Code 9411.  
Consequently, while these records may be said to represent 
claims, they do not provide a basis for an award of a 70 
percent rating.  In short, it was first shown that the 
veteran met the criteria for an increased (70 percent) rating 
on October 22, 2003, and no earlier.  38 U.S.C.A. § 5110.  


	(CONTINUED ON NEXT PAGE)


ORDER

A total schedular rating for PTSD is granted, effective 
February 7, 2005, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an effective date of October 22, 2003, for the 
award of a 70 percent rating for PTSD, is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


